Case: 20-50663     Document: 00516011290         Page: 1     Date Filed: 09/13/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 13, 2021
                                  No. 20-50663                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   Lana Calhoun,

                                                           Plaintiff—Appellant,

                                       versus

   Bryan Collier; Jennifer Cosby, and her successor in interest;
   Karen Stroleny,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:20-CV-380


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Lana Calhoun appeals following the district court’s dismissal of her
   42 U.S.C. § 1983 complaint for failure to state a claim. She also appeals the
   denial of her Federal Rule of Civil Procedure 59(e) motion.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50663         Document: 00516011290              Page: 2       Date Filed: 09/13/2021




                                          No. 20-50663


           Calhoun’s suit challenges prison officials’ failure to process her
   requests to withdraw money from her inmate trust fund. This conduct, she
   contends, deprived her of property without due process. The district court
   rejected the claim on the ground that state tort law provided a meaningful
   postdeprivation remedy. See Hudson v. Palmer, 468 U.S. 517 (1984); Parratt
   v. Taylor, 451 U.S. 527 (1981), overruled in part on other grounds by Daniels v.
   Williams, 474 U.S. 327 (1986). But the allegations in Calhoun’s complaint
   indicate that the deprivation may have resulted from established state
   procedure or policy rather than random and unauthorized action.
   Postdeprivation remedies like state tort suits “do not satisfy due process
   where a deprivation of property is caused by conduct pursuant to established
   state procedure, rather than random and unauthorized action.” Hudson, 468
   U.S. at 532. As a result, Calhoun’s allegations challenging state procedures
   may state a procedural due process claim. See Zinermon v. Burch, 494 U.S.
   113, 115 (1990); Allen v. Thomas, 388 F.3d 147, 148–49 (5th Cir. 2004);
   Augustine v. Doe, 740 F.2d 322, 329 (5th Cir. 1984). Accordingly, we
   VACATE the district court’s dismissal of Calhoun’s § 1983 complaint and
   REMAND for further proceedings. Calhoun’s motion to expedite the
   appeal is DENIED as moot. 1



           1  Calhoun’s appeal also challenges the district court’s denial of her motion for
   reconsideration. As we have already vacated the dismissal of her complaint, the refusal to
   reconsider that ruling no longer matters. On reconsideration, Calhoun also challenged the
   district court’s decision to grant her in forma pauperis (IFP) status. She instead wanted to
   pay the filing fee out of her prison account and believed that her suit would be subject to
   the Prison Litigation Reform Act’s three-strike provision only if she were proceeding IFP.
   But the language of 28 U.S.C. § 1915(g) suggests that the three-strikes bar applies to any
   prisoner suits dismissed for failure to state a claim, regardless of IFP status. Accordingly,
   Calhoun has not shown that no reasonable person could take the view adopted by the
   district court in denying her Rule 59(e) motion on this ground. See Dearmore v. City of
   Garland, 519 F.3d 517, 520 (5th Cir. 2008); Dawson v. United States, 68 F.3d 886, 896 (5th
   Cir. 1995).




                                                2